Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier et al (US10433899) in view of R1 (“Nano Diamond Power CAS 7782-40-3” TRUNNANO, 6-1-2019, pp. 1-4) in view of R2 (“Diamond Blade Guide” UKAM, 5-19-2013, pp. 1-11).
Regarding claims 1-2 and 4-5, Borgmeier teaches that it is known to coat electrosurgical blades with diamond or silicone coatings (claim 9).  Borgmeier fails to teach the size of the diamond used or in what manner it is provided.  However, R1 shows that 3-5 nm diamond powder is known to have value as heat resistant coating material (see item 6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the diamond of Borgmeier in the form of a 3-5nm diamond dust because R1 teaches the value of that particular material for the same intended purposes as Borgmeier.  Although the examiner believes that a combination of diamond and silicone in Borgmeier is reasonably implicit of diamond mixed into the elastomer, this is not explicitly stated in Bormeier in view of R1.  However, R2 teaches that a known manner of combining diamond particles and a polymeric material is to incorporate the diamonds into a polymeric matrix (see Resin Bond Diamond Films).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of combining diamond and polymeric material of R2 in the invention of Borgmeier in view of R1 as a use of a known coating method to improve similar blades in the same way. The teachings of Borgmeier in view of R1 in view of R2 are as shown above. Borgmeier in view of R1 in view of R2 fails to teach the specific weight percentage of diamond used.  However, R2 reasonably teaches that any percentage of diamond may be used is the coatings of blades (examples of 25, 50 and 100 provided) and states that diamond concentration “will play a major role in determining the life” of a blade coated therewith.  Further it is reasoned that given the stated thermal properties of diamond, the application of more or less diamond particles would directly influence the thermal qualities of the coatings provided.  Therefore, in the absence of criticality of the specific weight range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of diamond powder used within a range in the coating of Borgmeier in view of R1 in view of R2  in order to control the life and thermal qualities of the coating provided. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Response to Arguments
	Regarding the applicants’ arguments, it is noteworthy that the coating of the prior art need not be provided for the same reason provided by the current application so long as the products are the same. Further Borgmeier alone teaches the coating of the blades with diamond coatings.  Diamond, in general, is a preferred material of Borgmeier.  The applicant has not provided reasonable evidence or arguments that diamond of a particular size would cause the invention of Borgmeier to be non-functional.  Borgmeier does not specifically avoid the use of any size of diamond in his diamond coating.  Further it is stated in claim 9 that the “diamond” coating be “provided with a thickness that ensures transmission of the radio frequency electrical energy from the body to the tissue”.  To clarify, Borgmeier teaches the use of material that specifically limit the transmission of electrical energy in general but applies them at a thickness that still allow for conduction.
Further R2 is reasonably pertinent prior art and is in the same field of endeavor as the prior art of Borgmeier.  Cutting blades alone would be a reasonably defined field of endeavor but narrowing the field of endeavor to diamond coated cutting blades is relatively if not extremely narrow. The field of “providing non-stick surfaces for RF energy carrying electrodes without reducing RF transmission” is overly narrow in the opinion of the examiner. 
Further it is noted that the examiner stated that in the rejection that “in the absence of criticality of the specific weight range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of diamond powder used within a range”. However, the applicant did not even address he concept that their range is factually critical.
A. Showing That the Range Is Critical  MPEP 2144.05, Section II, Subsection A
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) (“Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies.”); In re Becket, 88 F.2d 684 (CCPA 1937) (“Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.”); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (“It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”); In re Wells, 56 F.2d 674, 675 (CCPA 1932) (“Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes.”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717